As filed with the Securities and Exchange Commission on November 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer Neuberger Berman Advisers Management Trust c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffery S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 (Names and addresses of agents for service) Date of fiscal year end: December 31, 2012 Date of reporting period: September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. SEPTEMBER 30, 2012 Schedule of InvestmentsBalanced Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (59.2%) Aerospace & Defense (1.7%) BE Aerospace, Inc. * HEICO Corp. Precision Castparts Corp. Auto Components (0.3%) BorgWarner, Inc. * Beverages (0.4%) Beam, Inc. Biotechnology (2.4%) Alexion Pharmaceuticals, Inc. * Ariad Pharmaceuticals, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (0.5%) Fortune Brands Home & Security, Inc. * Capital Markets (1.3%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (1.5%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (1.1%) Stericycle, Inc. * Communications Equipment (0.7%) Aruba Networks, Inc. * F5 Networks, Inc. * Containers & Packaging (0.1%) Packaging Corp. of America Diversified Financial Services (0.7%) IntercontinentalExchange, Inc. * Diversified Telecommunication Services (0.3%) tw telecom, Inc. * Electrical Equipment (2.7%) AMETEK, Inc. Roper Industries, Inc. Sensata Technologies Holding NV * Electronic Equipment, Instruments & Components (1.0%) Trimble Navigation Ltd. * Energy Equipment & Services (2.0%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International, Inc. * Food & Staples Retailing (1.3%) PriceSmart, Inc. Whole Foods Market, Inc. Food Products (0.6%) Mead Johnson Nutrition Co. Health Care Equipment & Supplies (1.9%) Edwards Lifesciences Corp. * Intuitive Surgical, Inc. * Masimo Corp. * Volcano Corp. * Health Care Providers & Services (2.1%) Catamaran Corp. * DaVita, Inc. * HMS Holdings Corp. * Health Care Technology (1.0%) Cerner Corp. * Hotels, Restaurants & Leisure (1.1%) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (0.8%) Church & Dwight Co., Inc. Internet Software & Services (1.7%) Liquidity Services, Inc. * Rackspace Hosting, Inc. * IT Services (2.1%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Teradata Corp. * VeriFone Systems, Inc. * Life Sciences Tools & Services (0.6%) Illumina, Inc. * Machinery (1.8%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (1.1%) AMC Networks, Inc. Class A * See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsBalanced Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($)† Discovery Communications, Inc. Class A * Multiline Retail (1.0%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (1.9%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Pharmaceuticals (1.1%) Perrigo Co. Salix Pharmaceuticals Ltd. * Professional Services (1.4%) Advisory Board Co. * Verisk Analytics, Inc. Class A * Real Estate Management & Development (0.7%) Jones Lang LaSalle, Inc. Road & Rail (1.5%) Canadian Pacific Railway Ltd. J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (2.0%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (6.0%) ANSYS, Inc. * Aspen Technology, Inc. * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * QLIK Technologies, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Ultimate Software Group, Inc. * Specialty Retail (5.6%) Bed Bath & Beyond, Inc. * Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Textiles, Apparel & Luxury Goods (1.4%) Lululemon Athetica, Inc. * PVH Corp. Under Armour, Inc. Class A * Warnaco Group, Inc. * Thrifts & Mortgage Finance (0.2%) Ocwen Financial Corp. * Trading Companies & Distributors (1.5%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A Wireless Telecommunication Services (2.1%) Crown Castle International Corp. * SBA Communications Corp.Class A * Total Common Stocks (Cost $5,866,438) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of Investments Balanced Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (15.0%) U.S. Treasury Notes, 1.25%, due 8/31/15 U.S. Treasury Notes, 0.25%, due 9/15/15 U.S. Treasury Notes, 2.13%, due 11/30/14 U.S. Treasury Notes, 0.38%, due 7/31/13 U.S. Treasury Notes, 0.25%, due 2/28/14 U.S. Treasury Notes, 0.63%, due 12/31/12 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $2,218,126) Mortgage-Backed Securities (7.4%) Adjustable Mixed Balance (2.1%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.96%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.71%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.36%, due 6/19/34 µ Commercial Mortgage-Backed (3.0%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.73%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.31%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (0.8%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (0.8%) Pass-Through Certificates, 4.50%, due 4/1/39 Freddie Mac (0.7%) Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $1,143,208) Corporate Debt Securities (12.6%) Aerospace & Defense (0.1%) United Technologies Corp., Senior Unsecured Notes, 1.20%, due 6/1/15 Banks (3.3%) Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 JPMorgan Chase & Co., Senior Medium-Term Notes, 1.88%, due 3/20/15 Wells Fargo & Co., Senior Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of Investments Balanced Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (0.6%) Anheuser-Busch Cos., LLC, Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 0.80%, due 7/15/15 Commercial Services (0.2%) ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ Diversified Financial Services (3.4%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 General Electric Capital Corp., Senior Unsecured Notes, 2.15%, due 1/9/15 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.1%) Kraft Foods Group, Inc., Guaranteed Notes, 1.63%, due 6/4/15 ñ Insurance (0.3%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (1.8%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 3.50%, due 2/1/15 Mining (0.4%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 1.40%, due 2/13/15 Oil & Gas (0.3%) BP Capital Markets PLC, Guaranteed Notes, 1.70%, due 12/5/14 Pharmaceuticals (0.2%) Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 ñ Pipelines (0.3%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (0.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (1.2%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $1,876,224) Asset-Backed Securities (5.4%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.37%, due 4/25/36 µ See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of Investments Balanced Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.48%, due 2/25/37 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 Total Asset-Backed Securities (Cost $930,283) NUMBER OF SHARES Short-Term Investments (1.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $188,796) Total Investments (100.9%) (Cost $12,223,075) ## Liabilities, less cash, receivables and other assets [(0.9%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsGrowth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (99.9%) Aerospace & Defense (2.1%) BE Aerospace, Inc. * HEICO Corp. Auto Components (0.5%) BorgWarner, Inc. * Beverages (0.8%) Beam, Inc. Biotechnology (3.8%) Alexion Pharmaceuticals, Inc. * Ariad Pharmaceuticals, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (0.8%) Fortune Brands Home & Security, Inc. * Capital Markets (2.5%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (2.7%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (1.8%) Stericycle, Inc. * Communications Equipment (1.1%) Aruba Networks, Inc. * F5 Networks, Inc. * Containers & Packaging (0.2%) Packaging Corp. of America Diversified Financial Services (1.3%) IntercontinentalExchange, Inc. * Diversified Telecommunication Services (0.5%) tw telecom, Inc. * Electrical Equipment (4.6%) AMETEK, Inc. Roper Industries, Inc. Sensata Technologies Holding NV * Electronic Equipment, Instruments & Components (1.6%) Trimble Navigation Ltd. * Energy Equipment & Services (3.1%) Cameron International Corp. * Core Laboratories NV Oil States International, Inc. * Food & Staples Retailing (2.1%) PriceSmart, Inc. Whole Foods Market, Inc. Food Products (1.0%) Mead Johnson Nutrition Co. Health Care Equipment & Supplies (3.3%) Edwards Lifesciences Corp. * Intuitive Surgical, Inc. * Masimo Corp. * Volcano Corp. * Health Care Providers & Services (3.6%) Catamaran Corp. * DaVita, Inc. * HMS Holdings Corp. * Health Care Technology (1.7%) Cerner Corp. * Hotels, Restaurants & Leisure (1.5%) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.3%) Church & Dwight Co., Inc. Internet Software & Services (3.0%) Liquidity Services, Inc. * Rackspace Hosting, Inc. * IT Services (3.3%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Teradata Corp. * VeriFone Systems, Inc. * Life Sciences Tools & Services (1.0%) Illumina, Inc. * Machinery (3.2%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (1.8%) AMC Networks, Inc. Class A * See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsGrowth Portfolio cont'd (Unaudited) NUMBER OF SHARES VALUE($)† Discovery Communications, Inc. Class A * Multiline Retail (1.9%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (3.1%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Pharmaceuticals (1.9%) Perrigo Co. Salix Pharmaceuticals Ltd. * Professional Services (2.2%) Advisory Board Co. * Verisk Analytics, Inc. Class A * Real Estate Management & Development (1.0%) Jones Lang LaSalle, Inc. Road & Rail (2.7%) Canadian Pacific Railway Ltd. J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.7%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (10.4%) ANSYS, Inc. * Aspen Technology, Inc. * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * QLIK Technologies, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Ultimate Software Group, Inc. * Specialty Retail (10.1%) Bed Bath & Beyond, Inc. * Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Textiles, Apparel & Luxury Goods (2.6%) Lululemon Athletica, Inc. * PVH Corp. Under Armour, Inc. Class A * Warnaco Group, Inc. * Thrifts & Mortgage Finance (0.3%) Ocwen Financial Corp. * Trading Companies & Distributors (2.4%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A Wireless Telecommunication Services (3.4%) Crown Castle International Corp. * SBA Communications Corp. Class A * Total Common Stocks (Cost $4,608,500) Short-Term Investments (0.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $47,406) Total Investments (100.5%) (Cost $4,655,906) ## Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsGuardian Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (98.4%) Beverages (6.4%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Capital Markets (5.4%) BlackRock, Inc. Charles Schwab Corp. Lazard Ltd. Class A Chemicals (1.8%) Ecolab, Inc. Consumer Finance (2.1%) American Express Co. Diversified Financial Services (3.3%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (2.6%) National Instruments Corp. Energy Equipment & Services (6.0%) Cameron International Corp. * Schlumberger Ltd. Food Products (3.1%) McCormick & Co., Inc. Health Care Equipment & Supplies (6.3%) C.R. Bard, Inc. Covidien PLC Household Products (3.6%) Procter & Gamble Co. Industrial Conglomerates (8.0%) 3M Co. Danaher Corp. Industrial Gases (1.8%) Praxair, Inc. Insurance (4.0%) Progressive Corp. Internet Software & Services (4.8%) Google, Inc. Class A * IT Services (1.8%) MasterCard, Inc. Class A Machinery (2.8%) Pall Corp. Media (5.4%) Comcast Corp. Class A Special Scripps Networks Interactive, Inc. Class A Multiline Retail (3.0%) Target Corp. Oil, Gas & Consumable Fuels (9.7%) BG Group PLC Marathon Petroleum Corp. Newfield Exploration Co. * Pharmaceuticals (3.2%) Roche Holding AG Road & Rail (1.6%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (8.2%) Altera Corp. Texas Instruments, Inc. Specialty Retail (1.5%) Autozone, Inc. * Trading Companies & Distributors (2.0%) W.W. Grainger, Inc. Total Common Stocks (Cost $62,197,348) Short-Term Investments (1.7%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $1,453,825) Total Investments (100.1%) (Cost $63,651,173) ## Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsInternational Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (97.6%) Australia (1.9%) CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Belgium (1.8%) Anheuser-Busch InBev NV Colruyt SA Canada (8.5%) Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Goldcorp, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * Silver Wheaton Corp. Vermilion Energy, Inc. Chile (1.1%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (1.5%) China Liansu Group Holdings Ltd. China Mobile Ltd. ADR Czech Republic (0.6%) Komercni Banka A/S Denmark (2.9%) Novo Nordisk A/S Class B Sydbank A/S * Tryg A/S France (7.2%) Alcatel-Lucent * Arkema SA CFAO SA Eutelsat Communications SA Pernod-Ricard SA Rexel SA Sodexo Germany (8.3%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Gerresheimer AG * Linde AG NORMA Group Indonesia (0.5%) PT Bank Mandiri (Persero)Tbk Ireland (0.7%) DCC PLC Israel (1.0%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (13.1%) FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. 54 Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Korea (3.1%) Hyundai Mobis Samsung Electronics Co. Ltd. GDR Shinhan Financial Group Co. Ltd. ADR Netherlands (5.4%) Akzo Nobel NV Koninklijke Ahold NV Nutreco NV Royal Imtech NV Unilever NV Nigeria (0.8%) Afren PLC * Norway (2.3%) DnB ASA Norwegian Property ASA ProSafe SE Russia (1.6%) NovaTek OAO GDR Sberbank of Russia ADR See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsInternational Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($)† Singapore (1.0%) United Overseas Bank Ltd. Sweden (2.9%) Axfood AB Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.3%) Bucher Industries AG Givaudan SA * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA 98 Sika AG Sulzer AG Turkey (0.5%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (18.9%) Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Diploma PLC Experian PLC Fidessa Group PLC ICAP PLC Informa PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC RPS Group PLC Subsea 7 SA Synergy Health PLC Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC United States (0.7%) Autoliv, Inc. Total Common Stocks (Cost $17,468,434) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev NV VVPR Strip (Cost $43) * Short-Term Investments (2.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $486,276) Total Investments (100.0%) (Cost $17,954,753) ## Cash, receivables and other assets, less liabilities (0.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL PORTFOLIO (Unaudited) Industry Value† Percentage of Net Assets Chemicals $ 1,634,571 8.2% Commercial Banks 6.3% Metals & Mining 6.3% Oil, Gas & Consumable Fuels 5.4% Machinery 5.3% Media 5.3% Food & Staples Retailing 4.9% Food Products 3.9% Insurance 3.9% Wireless Telecommunication Services 3.7% Trading Companies & Distributors 3.7% Pharmaceuticals 3.7% Energy Equipment & Services 3.3% Professional Services 2.7% Health Care Providers & Services 2.6% Health Care Equipment & Supplies 2.4% Auto Components 2.3% Commercial Services & Supplies 2.3% Beverages 1.7% Software 1.6% Communications Equipment 1.5% Capital Markets 1.5% Electronic Equipment, Instruments & Components 1.5% Real Estate Investment Trusts 1.4% Hotels, Restaurants & Leisure 1.4% Diversified Telecommunication Services 1.3% Distributors 1.3% Semiconductors & Semiconductor Equipment 1.2% Diversified Financial Services 1.1% Automobiles 1.0% Life Sciences Tools & Services 0.8% Biotechnology 0.8% Thrifts & Mortgage Finance 0.8% Household Products 0.7% Industrial Conglomerates 0.7% Construction & Engineering 0.5% Building Products 0.5% Real Estate Management & Development 0.1% Short-Term Investments and Other Assets-Net 2.4% 100.0% SEPTEMBER 30, 2012 Schedule of InvestmentsLarge Cap Value Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (96.2%) Air Freight & Logistics (0.5%) FedEx Corp. Airlines (0.6%) Southwest Airlines Co. Automobiles (0.9%) Ford Motor Co. Beverages (0.7%) PepsiCo, Inc. Capital Markets (8.6%) Bank of New York Mellon Corp. Charles Schwab Corp. Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Chemicals (4.0%) LyondellBasell Industries NV Class A Monsanto Co. Potash Corp. of Saskatchewan, Inc. WR Grace & Co. * Commercial Banks (6.8%) Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Communications Equipment (1.4%) Cisco Systems, Inc. Computers & Peripherals (1.1%) Hewlett-Packard Co. SanDisk Corp. * Consumer Finance (0.4%) Discover Financial Services Diversified Financial Services (10.0%) Bank of America Corp. Citigroup, Inc. J.P. Morgan Chase & Co. Moody's Corp. Diversified Telecommunication Services (0.5%) AT&T, Inc. Electric Utilities (0.7%) FirstEnergy Corp. PPL Corp. Electronic Equipment, Instruments & Components (0.3%) Corning, Inc. Energy Equipment & Services (4.7%) Baker Hughes, Inc. Diamond Offshore Drilling, Inc. McDermott International, Inc. * Rowan Cos. PLC Class A * Schlumberger Ltd. Food Products (0.5%) Archer-Daniels-Midland Co. Health Care Equipment & Supplies (1.4%) Boston Scientific Corp. * Zimmer Holdings, Inc. Health Care Providers & Services (1.4%) Aetna, Inc. Coventry Health Care, Inc. Hotels, Restaurants & Leisure (1.8%) Carnival Corp. Household Products (0.4%) Colgate-Palmolive Co. Industrial Conglomerates (3.5%) General Electric Co. Insurance (5.6%) AFLAC, Inc. American International Group, Inc. * Lincoln National Corp. MetLife, Inc. Reinsurance Group of America, Inc. Machinery (6.1%) Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Joy Global, Inc. Media (1.9%) Comcast Corp. Class A Gannett Co., Inc. Walt Disney Co. Metals & Mining (6.2%) Alcoa, Inc. BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsLarge Cap Value Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($)† Newmont Mining Corp. Nucor Corp. United States Steel Corp. Multiline Retail (1.9%) J.C. Penney Co., Inc. Target Corp. Oil, Gas & Consumable Fuels (14.8%) Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Chevron Corp. CONSOL Energy, Inc. Devon Energy Corp. Exxon Mobil Corp. Murphy Oil Corp. Newfield Exploration Co. * Occidental Petroleum Corp. Range Resources Corp. Pharmaceuticals (4.8%) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Road & Rail (0.9%) CSX Corp. Semiconductors & Semiconductor Equipment (1.0%) Analog Devices, Inc. Intel Corp. Software (1.6%) Microsoft Corp. Oracle Corp. Specialty Retail (0.8%) Urban Outfitters, Inc. * Wireless Telecommunication Services (0.4%) Sprint Nextel Corp. * Total Common Stocks (Cost $53,064,837) Short-Term Investments (5.0%) State Street Insitutional Liquid Reserves Fund Institutional Class (Cost $3,059,665) Total Investments (101.2%) (Cost $56,124,502) ## Liabilities, less cash, receivables and other assets [(1.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsMid Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (98.7%) Aerospace & Defense (2.9%) BE Aerospace, Inc. * HEICO Corp. Precision Castparts Corp. Auto Components (0.5%) BorgWarner, Inc. * Beverages (0.7%) Beam, Inc. Biotechnology (4.2%) Alexion Pharmaceuticals, Inc. * Ariad Pharmaceuticals, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (0.8%) Fortune Brands Home & Security, Inc. * Capital Markets (2.2%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (2.6%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (1.8%) Stericycle, Inc. * Communications Equipment (1.1%) Aruba Networks, Inc. * F5 Networks, Inc. * Containers & Packaging (0.3%) Packaging Corp. of America Diversified Financial Services (1.2%) IntercontinentalExchange, Inc. * Diversified Telecommunication Services (0.5%) tw telecom, Inc. * Electrical Equipment (4.3%) AMETEK, Inc. Roper Industries, Inc. Sensata Technologies Holding NV * Electronic Equipment, Instruments & Components (1.6%) Trimble Navigation Ltd. * Energy Equipment & Services (3.5%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International, Inc. * Food & Staples Retailing (1.9%) PriceSmart, Inc. Whole Foods Market, Inc. Food Products (1.0%) Mead Johnson Nutrition Co. Health Care Equipment & Supplies (3.1%) Edwards Lifesciences Corp. * Intuitive Surgical, Inc. * Masimo Corp. * Volcano Corp. * Health Care Providers & Services (3.6%) Catamaran Corp. * DaVita, Inc. * HMS Holdings Corp. * Health Care Technology (1.8%) Cerner Corp. * Hotels, Restaurants & Leisure (1.7%) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.2%) Church & Dwight Co., Inc. Internet Software & Services (2.7%) Liquidity Services, Inc. * Rackspace Hosting, Inc. * IT Services (3.4%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Teradata Corp. * VeriFone Systems, Inc. * Life Sciences Tools & Services (1.1%) Illumina, Inc. * Machinery (3.0%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (1.7%) AMC Networks, Inc. Class A * See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsMid Cap Growth Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($)† Discovery Communications, Inc. Class A * Multiline Retail (1.8%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (3.2%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Pharmaceuticals (1.8%) Perrigo Co. Salix Pharmaceuticals Ltd. * Professional Services (2.1%) Advisory Board Co. * Verisk Analytics, Inc. Class A * Real Estate Management & Development (1.1%) Jones Lang LaSalle, Inc. Road & Rail (2.7%) Canadian Pacific Railway Ltd. J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.6%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (9.6%) ANSYS, Inc. * Aspen Technology, Inc. * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * QLIK Technologies, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Ultimate Software Group, Inc. * Specialty Retail (9.4%) Bed Bath & Beyond, Inc. * Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Textiles, Apparel & Luxury Goods (2.6%) Lululemon Athetica, Inc. * PVH Corp. Under Armour, Inc. Class A * Warnaco Group, Inc. * Thrifts & Mortgage Finance (0.3%) Ocwen Financial Corp. * Trading Companies & Distributors (2.6%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A Wireless Telecommunication Services (3.5%) Crown Castle International Corp. * SBA Communications Corp.Class A * Total Common Stocks (Cost $209,473,980) Short-Term Investments (1.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,154,877) Total Investments (100.3%) (Cost $214,628,857) ## Liabilities, less cash, receivables and other assets [(0.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsMid Cap Intrinsic Value Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (98.3%) Aerospace & Defense (4.8%) General Dynamics Corp. Rockwell Collins, Inc. Auto Components (0.9%) Lear Corp. Beverages (2.1%) Constellation Brands, Inc. Class A * Capital Markets (2.1%) State Street Corp. Commercial Banks (5.9%) BankUnited, Inc. BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. Commercial Services & Supplies (13.9%) Avery Dennison Corp. Brink`s Co. Corrections Corporation of America Covanta Holding Corp. Republic Services, Inc. Tyco International Ltd. Communications Equipment (2.3%) Motorola Solutions, Inc. Construction & Engineering (2.3%) KBR, Inc. Electric Utilities (3.5%) NV Energy, Inc. Pinnacle West Capital Corp. Electronic Equipment, Instruments & Components (2.2%) Dolby Laboratories, Inc. Class A * Flextronics International Ltd. * Energy Equipment & Services (1.8%) Cameron International Corp. * Food & Staples Retailing (5.5%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (4.5%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (5.2%) Cardinal Health, Inc. Humana, Inc. Omnicare, Inc. Hotels, Restaurants & Leisure (1.0%) Wyndham Worldwide Corp. Insurance (1.6%) Willis Group Holdings PLC IT Services (6.4%) Amdocs Ltd. Fidelity National Information Services, Inc. Western Union Co. Machinery (4.3%) Ingersoll-Rand PLC ITT Corp. Navistar International Corp. * Media (4.4%) Cablevision Systems Corp.Class A Virgin Media, Inc. Multi-Utilities (3.9%) CenterPoint Energy, Inc. Sempra Energy Multiline Retail (2.1%) Kohl's Corp. Oil, Gas & Consumable Fuels (4.0%) Southwestern Energy Co. * Sunoco, Inc. Pharmaceuticals (2.2%) Hospira, Inc. * Real Estate Investment Trusts (1.3%) Starwood Property Trust, Inc. Software (4.0%) BMC Software, Inc. * Symantec Corp. * Specialty Retail (4.2%) Best Buy Co., Inc. Staples, Inc. Thrifts & Mortgage Finance (1.9%) People's United Financial, Inc. Total Common Stocks (Cost $109,720,536) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsMid Cap Intrinsic Value Portfolio cont’d (Unaudited) NUMBER OF SHARES VALUE($)† Short-Term Investments (1.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,945,975) Total Investments (99.9%) (Cost $111,666,511) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of Investments Short Duration Bond Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (15.3%) U.S. Treasury Notes, 1.13%, due 12/15/12 U.S. Treasury Notes, 0.38%, due 7/31/13 U.S. Treasury Notes, 2.13%, due 11/30/14 U.S. Treasury Notes, 1.25%, due 8/31/15 U.S. Treasury Notes, 0.25%, due 9/15/15 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $35,980,357) Mortgage-Backed Securities (29.2%) Adjustable Jumbo Balance (1.0%) Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 2.70%, due 12/25/34 µ Adjustable Mixed Balance (2.6%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5,Class 2A1, 2.87%, due 9/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.96%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.71%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.36%, due 6/19/34 µ Commercial Mortgage-Backed (18.5%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.73%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.00%, due 7/15/37 µ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Prudential Commercial Mortgage Trust, Ser. 2003-PWR1, Class A2, 4.49%, due 2/11/36 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C7, Class A1, 4.24%, due 10/15/35 ñ Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.31%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (1.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ See Notes to Schedule of Investments September 30, 2012 Schedule of Investments Short Duration Bond Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (2.9%) Fannie Mae Grantor Trust, Ser. 2003-T4, Class 1A, 0.44%, due 9/26/33 µ Pass-Through Certificates, 4.50%, due 5/1/41 Freddie Mac (2.3%) Pass-Through Certificates, 10.00%, due 4/1/20 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $70,383,981) Corporate Debt Securities (38.2%) Aerospace & Defense (0.2%) United Technologies Corp., Senior Unsecured Notes, 1.20%, due 6/1/15 Auto Manufacturers (0.9%) Daimler Finance N.A. LLC, Guaranteed Notes, 1.65%, due 4/10/15 ñ Banks (11.4%) Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.25%, due 10/15/13 JPMorgan Chase & Co., Senior Medium-Term Notes, 1.88%, due 3/20/15 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, 6.00%, due 5/13/14 Wells Fargo & Co., Senior Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 Beverages (1.8%) Anheuser-Busch Cos., LLC, Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 1.50%, due 7/14/14 Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 0.80%, due 7/15/15 Commercial Services (0.8%) ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ Computers (2.2%) IBM Corp., Senior Unsecured Notes, 0.88%, due 10/31/14 Diversified Financial Services (9.2%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 American Honda Finance Corp., Unsecured Notes, 1.00%, due 8/11/15 ñ Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.3%) Kraft Foods Group, Inc., Guaranteed Notes, 1.63%, due 6/4/15 ñ See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of Investments Short Duration Bond Portfolio cont’d (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† Insurance (0.6%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (4.2%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 3.50%, due 2/1/15 Mining (1.4%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 1.40%, due 2/13/15 Pharmaceuticals (0.7%) Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 ñ Pipelines (0.7%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (1.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (2.4%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $88,264,002) Asset-Backed Securities (14.6%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.37%, due 4/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.48%, due 2/25/37 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.88%, due 7/13/46 0 aµ* Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.39%, due 6/25/36 µ Total Asset-Backed Securities (Cost $38,700,988) NUMBER OF SHARES Short-Term Investments (6.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $14,704,246) Total Investments (103.6%) (Cost $248,033,574) ## Liabilities, less cash, receivables and other assets [(3.6%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsSmall Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (98.3%) Air Freight & Logistics (1.1%) Echo Global Logistics, Inc. * Biotechnology (2.7%) Alkermes PLC * Cubist Pharmaceuticals, Inc. * Chemicals (1.3%) American Vanguard Corp. Commercial Banks (5.7%) CVB Financial Corp. SCBT Financial Corp. Signature Bank * Texas Capital Bancshares, Inc. * Commercial Services & Supplies (5.6%) Healthcare Services Group, Inc. InnerWorkings, Inc. * Portfolio Recovery Associates, Inc. * Tetra Tech, Inc. * Diversified Consumer Services (1.2%) Steiner Leisure Ltd. * Diversified Financial Services (1.0%) Marlin Business Services Corp. Electrical Equipment (1.0%) Regal-Beloit Corp. Electronic Equipment, Instruments & Components (1.1%) OSI Systems, Inc. * Energy Equipment & Services (2.0%) Forum Energy Technologies, Inc. * Hornbeck Offshore Services, Inc. * Food & Staples Retailing (2.9%) PriceSmart, Inc. United Natural Foods, Inc. * Food Products (1.3%) Smart Balance, Inc. * Health Care Equipment & Supplies (8.1%) Align Technology, Inc. * Cyberonics, Inc. * DexCom, Inc. * ICU Medical, Inc. * NuVasive, Inc. * Quidel Corp. * Health Care Providers & Services (8.8%) Air Methods Corp. * Centene Corp. * HMS Holdings Corp. * IPC The Hospitalist Co., Inc. * MWI Veterinary Supply, Inc. * Team Health Holdings, Inc. * U.S. Physical Therapy, Inc. Hotels, Restaurants & Leisure (3.7%) BJ's Restaurants, Inc. * Buffalo Wild Wings, Inc. * Orient-Express Hotels Ltd.Class A * Internet Software & Services (4.1%) Cornerstone OnDemand, Inc. * CoStar Group, Inc. * Liquidity Services, Inc. * IT Services (4.4%) CoreLogic, Inc. * InterXion Holding NV * MAXIMUS, Inc. Machinery (2.3%) Actuant Corp. Class A Chart Industries, Inc. * Media (1.4%) Lions Gate Entertainment Corp. * Oil, Gas & Consumable Fuels (4.5%) Carrizo Oil & Gas, Inc. * Kodiak Oil & Gas Corp. * Oasis Petroleum, Inc. * Pharmaceuticals (1.1%) Akorn, Inc. * Professional Services (1.7%) On Assignment, Inc. * Road & Rail (1.1%) Old Dominion Freight Line, Inc. * Semiconductors & Semiconductor Equipment (2.9%) Cavium, Inc. * Mellanox Technologies Ltd. * Software (13.5%) Allot Communications Ltd. * Aspen Technology, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Guidance Software, Inc. * NetSuite, Inc. * QLIK Technologies, Inc. * Sourcefire, Inc. * Ultimate Software Group, Inc. * Specialty Retail (9.0%) Cabela's, Inc. * Chico's FAS, Inc. Hibbett Sports, Inc. * Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods (3.8%) Movado Group, Inc. Oxford Industries, Inc. Warnaco Group, Inc. * Trading Companies & Distributors (1.0%) Watsco, Inc. Total Common Stocks (Cost $13,872,652) Short-Term Investments (1.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $260,850) Total Investments (99.9%) (Cost $14,133,502) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2012 Schedule of InvestmentsSocially Responsive Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (97.2%) Capital Markets (5.3%) BlackRock, Inc. Charles Schwab Corp. Lazard Ltd. Class A Chemicals (1.8%) Ecolab, Inc. Commercial Services & Supplies (1.5%) Herman Miller, Inc. Consumer Finance (2.0%) American Express Co. Diversified Financial Services (3.2%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (2.6%) National Instruments Corp. Food Products (9.6%) J.M. Smucker Co. McCormick & Co., Inc. Unilever NV Health Care Equipment & Supplies (6.3%) Becton, Dickinson & Co. Covidien PLC Household Products (3.5%) Procter & Gamble Co. Industrial Conglomerates (7.8%) 3M Co. Danaher Corp. Industrial Gases (1.7%) Praxair, Inc. Insurance (4.0%) Progressive Corp. Internet Software & Services (4.8%) Google, Inc. Class A * IT Services (1.6%) MasterCard, Inc. Class A Machinery (2.8%) Pall Corp. Media (5.5%) Comcast Corp. Class A Special Scripps Networks Interactive, Inc. Class A Multiline Retail (2.9%) Target Corp. Oil, Gas & Consumable Fuels (12.9%) BG Group PLC Cimarex Energy Co. Newfield Exploration Co. * Noble Energy, Inc. Pharmaceuticals (3.2%) Roche Holding AG Professional Services (0.8%) ICF International, Inc. * Road & Rail (1.5%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (8.2%) Altera Corp. Texas Instruments, Inc. Specialty Chemicals (0.6%) Novozymes A/S B Shares Specialty Retail (1.3%) O'Reilly Automotive, Inc. * Trading Companies & Distributors (1.8%) W.W. Grainger, Inc. Total Common Stocks (Cost $175,062,374) Short-Term Investments (3.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $7,247,883) Principal Amount Certificates of Deposit (0.1%) Self Help Credit Union, 0.50%, due 10/29/12 (Cost $200,000) # Total Investments (100.7%) (Cost $182,510,257) ## Liabilities, less cash, receivables and other assets [(0.7%)] Total Net Assets (100.0%) See Notes to Schedule of Investments September 30, 2012 (UNAUDITED) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Balanced Portfolio (“Balanced”), Neuberger Berman Growth Portfolio (“Growth”), Neuberger Berman Guardian Portfolio (“Guardian”), Neuberger Berman International Portfolio (“International”), Neuberger Berman Large Cap Value Portfolio (“Large Cap Value”) (formerly, Partners Portfolio), Neuberger Berman Mid Cap Growth Portfolio (“Mid Cap Growth”), Neuberger Berman Mid Cap Intrinsic Value Portfolio (“Mid Cap Intrinsic Value”) (formerly, Regency Portfolio), Neuberger Berman Short Duration Bond Portfolio (“Short Duration Bond”), Neuberger Berman Small Cap Growth Portfolio (“Small Cap Growth”), and Neuberger Berman Socially Responsive Portfolio (“Socially Responsive”)(each individually a “Fund,” and collectively, the “Funds”)are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securitiesand exchange traded funds, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage-backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at market close. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Certificates of Deposit are valued at amortized cost. Investments in State Street Institutional Liquid Reserves Fund Institutional Class and State Street Institutional Treasury Money Market Fund Institutional Class are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Advisers Management Trust’s Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of September 30, 2012: Asset Valuation Inputs Level 1 Level 2 Level 3§ Total Balanced Investments: Common Stocks^ $- $- U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities^ - - Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments - Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. International Investments: Common Stocks^ Australia - - Belgium - - Canada - - Chile - - China - - Czech Republic - - Denmark - - France - - Germany - - Indonesia - - Ireland - - Israel - Japan - - Korea - - Netherlands - - Nigeria - - Norway - - Russia - - Singapore - - Sweden - - Switzerland - - Turkey - - United Kingdom - - United States - - Total Common Stocks - Rights^ - - Short-Term Investments - - Total Investments - Large Cap Value Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Mid Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Mid Cap Intrinsic Value Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Short Duration Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities^ - - Corporate Debt Securities^ - - Asset-Backed Securities - 0 Short-Term Investments - - Total Investments - 0 Small Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Total Investments - Socially Responsive Investments: Common Stocks^ - - Short-Term Investments - - Certificates of Deposit - - Total Investments - ^ The Schedule of Investments (and Summary Schedule of Investments by Industry for International) provides information on the industry and/or country categorization for the portfolio. § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: Investments in Securities: Beginning balance, as of1/1/12 Accrued discounts/ (premiums) Realized gain/loss Change in unrealized appreciation/ (depreciation) Purchases Sales Transfers into Level 3 Transfers out of Level 3 Balance, as of 9/30/12 Net change in unrealized appreciation/ (depreciation) from investments still held as of 9/30/12 Short Duration Bond Asset-Backed Securities $0 $- $- $- $- $- $- $- $0 $- As of the period ending September 30, 2012, the Funds had no transfers in to or out of Level 1, Level 2 or Level 3. # At cost, which approximates market value. ## At September 30, 2012, selected fund information on a U.S. federal income tax basis was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Balanced Growth Guardian International Large Cap Value Mid Cap Growth Mid Cap Intrinsic Value Short Duration Bond Small Cap Growth Socially Responsive * Security did not produce income during the last twelve months. ñ Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At September 30, 2012, these securities amounted to $442,498 or 3.0% of net assets for Balanced and $24,565,114 or 10.4% of net assets for Short Duration Bond. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. a Restricted security subject to restrictions on resale. Securities were purchased under Rule 144A of the 1933 Act or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be illiquid. At September 30, 2012, these securities amounted to approximately $0 or 0.0% of net assets for Short Duration Bond. Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assetsas of Acquisition Date Value as of September 30, Fair Value Percentage of Net Assets as of September 30, 2012 Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.88%, due 7/13/46 9/14/2007 0.2% $0 0.0% µ Floating rate securities are securities whose yields vary with a designated market index or market rate.These securities are shown at their current rates as of September 30, 2012, and their final maturity dates. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. REAL ESTATE PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. INTERNATIONAL LARGE CAP PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Advisers Management Trust By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: November 28, 2012 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date:
